Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 31 May 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear, ever dear Louisa.
Quincy 31. May 1804.

This morning I received your kind favour of the 20th. And am delighted to hear that you and the children are so well—Mrs. Hellen’s indisposition, I hope will prove only to be “the pleasing punishment that women bear”—I wish we could have here a little of that superfluity of rain which fell just before you wrote me; as it would bring forward my garden stuff as we call it—You have no idea, how in planting and sowing, and pruning trees, and grafting them &c &c &c—I am seriously performing my apprencticeship as a farmer—Several of my peach-stones which I planted last September have come up; and I pay so much attention to the poor Plants from hour to hour, that the only danger is of my killing them all with kindness—Day before yesterday I went into Boston, to attend a meeting of the Academy of Sciences—I met in the Street Mr: H. G. Otis, whom I had not seen before, since my return—He asked me to dine with him, and told me I should meet a few of my friends—I accepted accordingly—But found it was a very splendid dinner—and large Company, of Ladies & Gentlemen—General Knox and his Lady—Mr: and Mrs: Gore, and the Miss Payne’s, and the like—Among the rest the celebrated Mrs. Derby, of whom you have heard so much—I think I have seen her in her better days—Before she had been admired in France and England.—She has brought home too much naked simplicity, to suit my taste. A very little cloathing you know, upon a Lady, will answer all my purposes; not being at-all fond of Betty Blackberry’s innumerable over thats—But then for that very little I am scrupulous in exacting it—I am still of opinion that a Lady when she goes to bed at Night, should have something to do, besides opening the Sheets—Apropos—The Citizen Jerome has abandoned his intention of visiting Boston, and the report we have is that he has orders to return to France—But whether with or without his Venus de Medicis I have not heard.
Yesterday was the day of our General Election—But having been to Boston the day before, and nothing of interest to attract me there again, I did not go—Mr: Otis was chosen Speaker of the House of Representatives again—Mr. Morton had however more votes than last year—The federal Majority in our Legislature will not be very different from that of the last year—
Judge Cushing and his Lady dined here yesterday—They were going to Boston where a Circuit Court sits this and the next week—
We had also yesterday a whole school of young Ladies here at tea—Mrs. Cranch’s, from Milton—Susan is still here, and grows sedate.
I cannot express how ardently I long to see you and my dear boys—Pour Monsieur George, papa s’attend a le trouver parlant Français a merveille—Autrement comment pourrons nous nous entendre—Savéz vous Monsieur George, ce que c’est que des fraises, et commencer vous à en manger? A peine sont elles en fleur ici, mais en attendant Papa s’occupe a faire venir tout plein de pêchiers, et de poiriers, pour en regaler George, un de ces jours—A Condition qu’il sera bien bon garçon et qu’il aimera sa Maman de tout son Coeur—
I enclose a fifty dollar bill—I hope the things Mrs: Whitcomb got for you have arrived safe ere this.—
Ever faithfully yours
John Q Adams